 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   DEVONTE HARRIS,                            1:15-cv-01462-DAD-GSA-PC
11                Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                FOR DISCOVERY SANCTIONS AGAINST
12         vs.                                  DEFENDANTS
                                                (ECF No. 73.)
13   HUMBERTO GERMAN, et al.,
14                Defendants.
15

16   I.     BACKGROUND
17          Devonte Harris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
19   commencing this action on September 28, 2015. (ECF No. 1.) This case now proceeds with the
20   First Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
21   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
22   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and against
23   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No. 8.)
24          On August 30, 2019, Plaintiff filed a motion for the court to sanction Defendants by
25   entering default judgment against them for spoliation of evidence. (ECF No. 73.) On September
26   19, 2019, Defendants filed an opposition to the motion. (ECF No. 74.) On October 3, 2019,
27   Plaintiff filed a reply to the opposition. (ECF No. 78.) Plaintiff’s motion for sanctions is now
28   before the court. Local Rule 230(l).

                                                    1
 1   II.     SPOLIATION OF EVIDENCE
 2           Spoliation is the destruction or significant alteration of evidence or the failure to preserve
 3   property for another’s use as evidence in pending or reasonably foreseeable litigation. United
 4   States v. Kitsap Physicians Svs., 314 F.3d 995, 1001 (9th Cir. 2002) (citing Akiona v. United
 5   States, 938 F.2d 158, 161 (9th Cir. 1991)). For a finding of spoliation, a party must show that
 6   “(1) the party with control over the evidence had an obligation to preserve it at the time of
 7   destruction; (2) the evidence was destroyed with a ‘culpable state of mind’; and (3) the evidence
 8   was relevant to the party’s claim or defense.” In re Hitachi Television Optical Block Cases, 2011
 9   WL 3563781, at *5 (S.D. Cal. Aug. 12, 2011) (quoting Zubulake v. UBS Warburg, LLC, 220
10   F.R.D. 212, 220 (S.D. N.Y. 2003); see also Kitsap Physicians Serv., 314 F.3d at 1001 (willful
11   spoliation occurs when a party destroys evidence after being given notice that documents were
12   potentially relevant to the litigation before they were destroyed)). Once spoliation is shown, the
13   guilty party has the burden of demonstrating that no prejudice resulted from the spoliation. Id.
14   at 6 (quoting Hynix Semiconductor Inc. v. Rambus, Inc., 591 F.Supp.2d 1038, 1060 (N.D. Cal.,
15   2006) (internal citations omitted, overturned on other grounds). “Prejudice is determined by
16   looking at whether the spoliating party’s actions impaired the non-spoliating party’s ability to go
17   to trial, threatened to interfere with the rightful decision of the case, or forced the non-spoiliating
18   party to rely on incomplete and spotty evidence.” Id. (citing Leon v. IDX Systems Corp., 464
19   F.3d 951, 959 (9th Cir. 2006)).
20           A party who has engaged in spoliation of evidence may be sanctioned under the inherent
21   power of the federal courts to sanction abusive litigation practices or under Fed. R. Civ. P. 37.
22   See Compass Bank v. Morris Cerullo World Evangelism, 104 F. Supp. 3d 1040, 1052–53 (S.D.
23   Cal. 2015).
24   III.    PLAINTIFF’S MOTION
25           Plaintiff moves the Court to sanction Defendants for spoliation of evidence because
26   Defendants were unable to locate two videotaped interviews taken of Plaintiff on February 25,
27   2011 and August 28, 2011, after excessive force incidents at issue in this case. Plaintiff shows
28   that he submitted a request to Defendants to inspect the videotapes and Defendants responded

                                                       2
 1   that after a reasonable search and diligent inquiry they were unable to locate the videos. (ECF
 2   No. 73 at 11-13.) Plaintiff seeks a court order sanctioning Defendants by entry of default
 3   judgment against them on his excessive force claims. In the alternative, Plaintiff requests that
 4   upon trial in this case the jury be instructed to draw an adverse inference that the videos
 5   disappeared to undermine the investigation into Plaintiff’s excessive force and retaliation claims.
 6          In opposition, Defendants argue that Plaintiff’s request for sanctions is unsupported and
 7   improper because Defendants did not conduct themselves with willfulness, default, or bad faith.
 8   Defendants contend that Plaintiff cannot establish that Defendants were ever responsible for
 9   securing or retaining the alleged videos, and sanctions are improper because Plaintiff has not
10   presented any evidence that the videos were willfully destroyed because of litigation. In addition,
11   Defendants argue that Plaintiff cannot establish that either videotape was destroyed – Defendants
12   were simply unable to locate either video after a reasonable search.
13          Plaintiff responds that lack of evidence of Defendants’ personal involvement in spoliation
14   does not absolve them from the imposition of sanctions because Defendants are agents of the
15   California Department of Corrections and Rehabilitation (CDCR), and CDCR will indemnify
16   them for any damages.
17   IV.    DISCUSSION
18          Plaintiff has not established that Defendants were responsible for preserving the
19   videotapes at issue, or that they personally acted to cause the loss or destruction of the videotapes
20   after being given notice that the videotapes were potentially relevant to Plaintiff’s case.
21   Plaintiff’s argument that there is no requirement that Defendants personally act is without merit.
22   Also, Plaintiff has not established, beyond his own speculation, that either of the videotapes was
23   destroyed and not simply lost. Plaintiff admits in his motion that “it is impossible to obtain direct
24   evidence of defendants’ involvement in the disappearance of these videos.” (ECF No. 73 at 6:7-
25   10.)
26          Under these circumstances the court finds no evidence that any Defendant destroyed
27   video tapes knowing that they were relevant to this case. Therefore, it would be inappropriate to
28   sanction Defendants for spoliation of evidence.

                                                       3
 1   V.      CONCLUSION
 2           Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for sanctions,
 3   filed on August 30, 2019, is DENIED.
 4
     IT IS SO ORDERED.
 5

 6        Dated:   December 5, 2019                          /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
